PD-1582-15
                             NO.
                       14TH COA NO.   14-14-00403-CR

GEDRIC HOPES                          §      IN THE COURT OF CRIMINAL
                                      §
V.                                    §

THE STATE OF TEXAS
                                      S
                                      s
                                      §                     J2ECEIVEDAPPALS
                                             APPEALS AT AUSTIN^EMSRIAfflNAL
                 MOTION FOR EXTENTION OF TIME TO FILE A                 ^ 2015
                    PETITION FOR DISCRETIONARY REVIEW         AbelACOSta, Cl@fk
       COMES NOW, Cedric Hopes, #01932624, Petitioner in the above

-styled and -numbered cause and files his motion for an extention

of time to file his Petition for Discretionary Review, and shows
this Honorable Court GOOD CAUSE to GRANT           this motion as follows:

       1* Petitioner is currently incarcerated in the TDCJ-CID Cof-
                                                                     •FJLEDIN
field in Anderson County, Texas, and is indigent.             ^QURTOFCRlft/Mui
       2* Petitioner does not have counsel for his help and irs"'-> ^ - «-.~..~

proceeding in the Pro se-status.
                                                                  Abel Acosta Cierk
       3* The -Coffield unit s law library only allows for each              '

offender to have 10 hours per week to conduct their research,

draft out their briefs, and properly prepare for any legal docu

ment   to be   filed with   the allotted   time.

       4* The Petitioner's memorandum Opinion was handed down on

November 5, 2015. See 14th Court of Appeals' Opinion under No.
14-14-00403-CR. Therefore, the Petitioner's PDR is currently due
on December 5, 2015.

       5* The Petitioner is seeking for' a 60 day extention in order

to properly prepare and file his PDR on his own behalf.

       6* The Petitioner's proposed deadline will fall on February

                                   page 1
3, 2016.

             7* The Petitioner respectfully requests this Honorable Court

to extend the current due date to February 3, 2016, or to a

reasonable amount         of   time   that will      secure   the Petitioner   the

full opportunity to file a meaningful PDR on his own behalf.


                                  PRAYER FOR RELIEF

             The Petitioner prays that this Honorable Court will GRANT

this motion and reset the deadline to February 3, 2016, or to

a reasonable maount of           time   that    this Hononrable Court sees       fit.

                                                                                     y


                                               Cedric T. Hopes           u /
                                               #01932624-Coffield          '
                                               2661 FM 2054
                                               Tenn. Colony, Tx. 75884
                                               Pro   se.



                                 INMATE DECLARATION

             I, Cedric T. Hopes, #01932624, Currently incarcerated in the

TDCJ-CID Cof field unit in Anderson County, Texas, declares:." that'

the foregoing is true and correct under the penalty of perjury.

Executed this day of November 25, 2(

                                                     ^OLA^         /_.   ^-f) g^v£^field unit in Anderson County, Texas, on November 25, 2015.
This is true and correct under the penalty of perjury. Executed

this day of November 25, 2015.


                                                              flfi^^
                                 Cedric T. Hopes
                                 #01932624-Coffield
                                 2661 FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro   se.




                           page 3 of 3